Citation Nr: 1124775	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  06-31 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than February 24, 1998, for the grant of service connection of chronic right tibia and fibula fracture residuals.

(The issue of whether there was clear and unmistakable error (CUE) in a May 2007 RO decision that denied entitlement to service connection for residuals, fracture, right tibia and fibula with malunion and knee impairment, is the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a July 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

This issue was last before the Board in July 2006 at which time it was remanded for issuance of a Statement of the Case (SOC).  See Manlicon v. West, 12 Vet. App. 238 (1999).  In August 2006 a SOC was issued, in which the RO continued its denial of the Veteran's claim for an effective date earlier than February 24, 1998, for the grant of service connection.  The Veteran has perfected an appeal of this issue and it is now ready for consideration by the Board.


FINDINGS OF FACT

1.  The Veteran's request to reopen a claim for service connection of chronic right tibia and fibula fracture residuals was received by VA on February 24, 1998. 

2.  In an October 1997 decision, the Board denied the Veteran's claim for service connection for a right ankle disability and he did not appeal this decision.


CONCLUSIONS OF LAW

1.  The October 1997 Board decision denying service connection for a right ankle disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  The criteria for an effective date earlier than February 24, 1998, for the award of service connection for chronic right tibia and fibula fracture residuals have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2010). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim for an earlier effective date for the grant of service connection of chronic right tibia and fibula fracture residuals, in such cases where the claim has been granted and an effective date has been assigned, the claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Under the circumstances of this case, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

The Veteran's original claim was denied in a May 1970 rating decision, which the he did not appeal.  In a rating decision dated in May 1993 the RO continued to deny this claim.  In a July 1995 rating decision the RO denied the Veteran's application to reopen this claim and in an October 1997 decision, the Board denied the claim, considering it to be not well-grounded.  

He did not appeal the Board's determination, and it became final.  See 38 C.F.R. § 20.1100.  Rather, following this decision the Veteran, via his representative, submitted a communication to the RO in which he "requested his claim be reopened and consideration be given for service connection for impairment of the right lower extremity, to include the knee, tibia and fibula, and ankle."  This communication was received by the RO on February 24, 1998.  See date-stamped letter from Veteran's representative. 

In a June 1998 rating decision, the RO once again denied the Veteran's request to reopen this claim on the grounds that new and material evidence had not been received.  In a June 1999 decision, the Board reopened the claim and granted it.  In a July 1999 rating decision, the RO effectuated the Board's grant and assigned an effective date of February 24, 1998, the date that the RO received his aforementioned request to reopen.

The Veteran has appealed the issue of entitlement to an effective date prior to February 24, 1998, for the grant of service connection of chronic right tibia and fibula fracture residuals.  The Veteran essentially seeks an effective date back to the day following his discharge, as he filed his original claim for service connection of at that time.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  A previous determination which is final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p) (2010).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought. 38 C.F.R. § 3.155(a) (2010).

In this case, the evidence shows that the Veteran's request to reopen his claim of service connection for chronic right tibia and fibula fracture residuals was received at the RO on February 24, 1998, through a communication sent by his representative.  Obviously, this claim was received well after the Veteran's separation from service.  Likewise, because the January prior denials, and in particular the Board's October 1997 decision, became final and his claim of entitlement to service connection for chronic right tibia and fibula fracture residuals was only reopened pursuant to the claim received by VA in the aforementioned February 24, 1998, communication, this is the earliest effective date that can possibly be assigned.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2010).  Accordingly, there is no legal basis for an effective date earlier than February 24, 1998, for the award of service connection for chronic right tibia and fibula fracture residuals on this basis and the claim must be denied.

In closing, the Board notes that the Veteran has also filed a claim of CUE in the May 1970 rating decision, in which VA first denied his claim.  As the Board, in a separate decision, has granted his CUE claim, the issue on appeal is essentially moot.  However, because Disabled American Veterans still holds power of attorney over this issue and it is properly before the Board, the Board has considered the it on the merits.


ORDER

Entitlement to an effective date earlier than February 24, 1998, for the grant of service connection of chronic right tibia and fibula fracture residuals, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


